 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10       MARY ANNETTE DENNEY,                                  No. 1:18-cv-00689-GSA
11                          Plaintiff,
12             v.                                              ORDER DIRECTING ENTRY OF
                                                               JUDGMENT IN FAVOR OF
13       ANDREW SAUL,1 Commissioner of                         COMMISSIONER OF SOCIAL SECURITY
         Social Security,                                      AND AGAINST PLAINTIFF
14

15                          Defendant.
16

17
             I.       Introduction
18
             Plaintiff Mary Annette Denney (“Plaintiff”) seeks judicial review of a final decision of the
19
     Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for
20
     supplemental security income pursuant to Title XVI of the Social Security Act. The matter is
21
     currently before the Court on the parties’ briefs which were submitted without oral argument to
22
     the Honorable Gary S. Austin, United States Magistrate Judge.2 See Docs. 16 and 17. Having
23
     reviewed the record as a whole, the Court finds that the ALJ’s decision is supported by substantial
24
     evidence and applicable law. Accordingly, Plaintiff’s appeal is denied.
25
     ///
26
     1
       Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P. 25(d). See
27   also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the
     person occupying the office of Commissioner of Social Security).
28   2
       The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 7 and 8.
                                                               1
 1           II.      Procedural Background

 2           On May 12, 2014, Plaintiff filed an application for disability insurance benefits alleging

 3   disability beginning February 1, 2013. AR 15. The Commissioner denied the application initially

 4   on August 4, 2014, and upon reconsideration on October 20, 2014. AR 15. On October 23, 2014,

 5   Plaintiff filed a timely request for a hearing before an Administrative Law Judge. AR 15.

 6           Administrative Law Judge Timothy S. Snelling presided over an administrative hearing on

 7   July 15, 2016. AR 27-77. Plaintiff appeared and was represented by an attorney. AR 27.

 8   Impartial vocational expert Jose Chaparro (the “VE”) also testified. AR 27.

 9           On November 1, 2016, the ALJ denied Plaintiff’s application. AR 15-22. The Appeals

10   Council denied review on March 22, 2018. AR 1-4. On May 20, 2018, Plaintiff filed a

11   complaint in this Court. Doc. 1.

12           III.     Factual Background

13                    A.      Plaintiff’s Testimony

14           Plaintiff (born September 9, 1960) completed high school and a year and a half of

15   business college. AR 32-33. Later, she trained as a commercial driver and drove a truck cross-

16   country for one year. AR 33. Plaintiff had relinquished her class A driver’s license since she was

17   no longer physically able to drive a truck. AR 33-34.

18           Plaintiff had multiple orthopedic problems including a congenital spine defect, arthritis of

19   the cervical spine and shoulders, degenerative disc disease, scoliosis, degenerative joint disease of

20   her hips, anxiety and depression. AR 59-60. She was overweight (5’7” tall, 224 pounds). AR
21   59.

22           Plaintiff most recently worked as a shift lead at Love’s truck stop. AR 37-38. Her job

23   was to ensure that the drivers received all the customer care that they required. AR 38. Job

24   responsibilities included laundering and providing towels and washcloths for showers, cleaning

25   showers, maintaining the coffee bar, staffing the cashier position, stocking the convenience store,

26   working in the cooler and supervising the other employees.3 AR 38-43. Plaintiff loved her job
27
     3
      Vocational expert Jose Chaparro characterized the position as management trainee (assistant manager) (DOT No.
28   189.167-018, light work, SVP 6). AR 46.
                                                             2
 1   but was fired after she took ten working days off for dental treatment. AR 40, 47-48. Although

 2   Plaintiff was disappointed to lose her job she testified that she would not likely have held the job

 3   for more than one additional year because the work was physically difficult and caused knee, hip

 4   and back pain. AR 52. In particular, her hip and shoulder pain limited her ability to stand at the

 5   cash register. AR 53.

 6          Plaintiff received chiropractic treatment for her back and hips and saw a medical doctor

 7   for treatment of her neck. AR 57. Her knee problems resolved after she realized that her

 8   antidepressants caused her legs to swell and made her knees painful. AR 57.

 9          Plaintiff could stand about 30 minutes before needing to sit, could walk about 300 feet

10   before needing a break, and could sit for about an hour. AR 64-65. Because Plaintiff’s cervical

11   spine was unstable, walking caused severe facial pain. AR 65. Plaintiff could not look down

12   because she cannot bend her neck forward. AR 66. She could lift a gallon of milk. AR 65-66.

13   Reaching and bending were also difficult. AR 66-67.

14                  B.       Medical Treatment

15          The record includes notes of chiropractic treatment on four or five occasions in a period

16   beginning December 28, 2012 and ending on June 26, 2013. AR 299-300. The minimal

17   treatment notes are largely illegible.

18          On February 16, 2014, Plaintiff sought treatment in the emergency department of Tulare

19   Regional Medical Center for headache and neck pain that had lasted for three days. AR 522.

20   Medical staff diagnosed a migraine headache and administered Dilaudid and Phenergan. AR 523.
21          The administrative record includes extensive records of Plaintiff’s physical and mental

22   health treatment at the Tulare Community Health Clinic (TCHC). AR 303-04, 318-33, 374-427.

23   Ravi Kumar, M.D., first saw Plaintiff as a new patient on March 12, 2014. AR 308-10. Plaintiff

24   told Dr. Kumar that she had scoliosis for which she had receiver chiropractic neck adjustments

25   three times weekly for thirty years, but was out of work and could no longer pay for chiropractic

26   treatment. AR 308. Plaintiff was in pain and using marijuana to fall asleep at night. AR 308.
27   Dr. Kumar diagnosed pain in Plaintiff’s shoulder joint, cervicalgia, scoliosis and kyphoscoliosis,

28   and referred Plaintiff for a CT scan of her cervical spine. AR 308. The CT scan revealed
                                                        3
 1   minimal left-sided neural foraminal narrowing at multiple levels secondary to hypertrophic

 2   change, straightened lordosis and degenerative disk space narrowing and spurring at C6-C7. AR

 3   311. On March 21, 2014, Dr. Kumar reviewed the scan results with Plaintiff and prescribed

 4   cyclobenzaprine and hydrocodone with acetaminophen. AR 305-07.

 5          On May 29, 2014, Plaintiff began physical therapy at Tulare Regional Medical Center

 6   Rehabilitation Services. AR 507-19. Plaintiff stopped coming to therapy after June 19, 2014.

 7   AR 510.

 8          Dr. Kumar first noted chronic joint pain in the pelvic region on June 30, 2014. AR 325.

 9   X-rays of Plaintiff’s hips revealed (1) mild degenerative changes with no acute fracture,

10   dislocation or unusual effusion and (2) radiodensities of the pelvis consistent with phleboliths.

11   AR 333. On September 3, 2014, Nkiruka Akabike, M.D., noted moderate chronic pain in

12   multiple joints relieved by medication. AR 318.

13          On September 17, 2014, Plaintiff reported depression and bilateral knee pain and

14   instability. AR 427. X-rays of Plaintiff’s left knee revealed minimal joint fluid and posterior

15   superior patellar spurring but no fracture, dislocation or destructive lesion. AR 421. At the

16   follow-up appointment on October 21, 2014, Dr. Akabike noted that Plaintiff’s intermittent knee

17   pain continued and observed that the left knee was mildly swollen and tender. AR 416, 418.

18   Plaintiff limped. AR 418. Plaintiff’s chronic problems included continuous amphetamine or

19   psychostimulant dependence; malaise and fatigue; visual discomfort; cannabis dependence;

20   shoulder joint and neck pain; and, idiopathic scoliosis and/or kyphoscoliosis. AR 416.
21          On September 27, 2014, Plaintiff sought treatment for severe knee pain in the emergency

22   department of Tulare Regional Medical Center. AR 493-504.         Dr. Elton R. Tripp administered a

23   Toradol injection and prescribed ibuprofen. AR 496, 500. Plaintiff was discharged with a

24   diagnosis of knee pain of uncertain origin and directions to see her primary physician in the next

25   day or two. AR 499. The record includes no evidence of follow-up treatment.

26          On October 22, 2014, Rosandra Novelo Soleno, L.C.S.W., conducted an intake interview
27   for substance abuse treatment. AR 413-15. Plaintiff had been placed on “no narcotics” status

28   after a urine test. AR 414. Ms. Soleno diagnosed:
                                                     4
 1           Axis I and II              296.33           Major depressive affective disorder, recurrent
                                                         episode, severe degree, without mention of psychotic
 2                                                       behavior
 3
                                        305.20           Nondependent cannabis abuse, unspecified use
 4
                                        305.00           Nondependent alcohol abuse, unspecified drinking
 5                                                       Behavior
 6
                                        305.70           Nondependent amphetamine or related acting
 7                                                       sympathomimetic abuse, unspecified use

 8           Axis III                                    Scoliosis and kyphoscoliosis, idiopathic, chronic
                                                         Pain
 9
             Axis IV                                     Severe. Problems with primary support group,
10
                                                         occupation and housing
11
             Axis V                                      Current GAF = 50
12                                                       Highest GAF = 50
13           AR 413-14.4
14
             Ms. Soleno noted that Dr. Akabike had prescribed Celexa (an antidepressant), which
15
     Plaintiff took for three days and stopped. AR 414. She referred Plaintiff back to Dr. Akabike for
16
     a prescription of a different antidepressant, and recommended abstinence from all substances,
17

18   promotion of healthy coping skills, and motivational interviews. AR 415. Plaintiff expressed

19   willingness to stop abusing substances. AR 415.

20           The record includes notes from Ms. Soleno’s counseling sessions with Plaintiff from
21   November 6, 2014, through March 17, 2015. AR 374-75, 382-89, 396-401, 407-12. On
22
     November 24, 2014, Plaintiff reported that Celexa had partially relieved her feelings of
23
     depression but that she still felt irritable and worthless. AR 407.
24
     ///
25

26
     4
       The Global Assessment of Functioning (GAF) scale is a rating from 0 to 100 and considers psychological, social,
27   and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical
     Manual of Mental Disorders, 32-35 (4th ed. American Psychiatric Association 1994). A GAF of 41-50 corresponds
28   to serious symptoms or a serious impairment in social, occupational, or school functioning. Id.
                                                              5
 1           On January 5, 2015, Plaintiff began treatment of her knee pain with orthopedist Kenny
 2   Mai, M.D., at Adventist Health. AR 438-42. The intake interview notes that there was no
 3
     alcohol or illicit drug abuse and no smoking in Plaintiff’s household. AR 438-39, 442.
 4
             On January 9, 2015, Plaintiff received treatment in the emergency department of Tulare
 5
     Regional Medical Center for weakness, numbness and extreme pain from the waist down. AR
 6

 7   476-92. Robert Kollen, M.D., prescribed Naproxen and Norco. AR 482. Plaintiff’s discharge

 8   directed her to see her own physician the next day. AR 481.

 9           On January 16, 2015, Plaintiff told Ms. Soleno that she had stopped taking Celexa, which
10
     she blamed for her mood and behavior, including driving recklessly at high speed. AR 388.
11
     Plaintiff refused any “psych meds” or a referral to psychiatry, insisting that she did not want to
12
     “pop pills.” AR 388. She was using marijuana and drinking alcohol daily. AR 388.
13
             X-rays of Plaintiff’ knee taken January 28, 2015, revealed joint effusion and early
14

15   degenerative changes with early osteophyte formation and the appearance of joint space

16   narrowing medially. AR 381. The patella showed early degenerative changes and appeared to be
17   slightly superiorly located which suggested a component of patella alta. AR 381. There was no
18
     loose calcification in the joint space nor evidence of fracture, dislocation or area of bony erosion.
19
     AR 381. On February 2, 2015, Dr. Mai diagnosed arthritis and opined that surgery was
20
     inadvisable. AR 431-32. Dr. Mai injected Plaintiff’s knees with steroids. AR 431-32.
21

22           On February 11, 2015, Ms. Soleno reported that Plaintiff was making good progress and

23   had a GAF of 60.5 AR 382-84. On February 19, 2015, Dr. Akabike described Plaintiff’s neck

24   pain to be intermittent and of mild severity. AR 376. Plaintiff was still not taking her prescribed
25   ///
26
27
     5
       A GAF of 51-60 corresponds to moderate symptoms or moderate difficulties in social, occupational, or school
28   functioning. Diagnostic and Statistical Manual of Mental Disorders at 32-35.
                                                              6
 1   antidepressant. AR 379. On March 17, 2015, Plaintiff advised Ms. Soleno that she was
 2   transferring mental health treatment to another program. AR 374.
 3
            From February 20, 2015 through January 11, 2016, Plaintiff received treatment for neck
 4
     pain from Erik Persell, PA-C, at Family Healthcare Network Woodlake. AR 531-80. Following
 5
     an intake examination on February 20, 2016, Mr. Persell diagnosed cervicalgia and refilled
 6

 7   Plaintiff’s prescription for cyclobenzaprine. AR 532. John Reifenberg, D.C., examined Plaintiff

 8   on February 25, 2015. AR 533-35. He diagnosed unspecified headache, cervicalgia and

 9   backache. AR 534.
10
            On April 21, 2015, Plaintiff reported worsening depression. AR 538. She told Mr. Persell
11
     that she had briefly taken an antidepressant three months earlier but stopped using it after two
12
     weeks because she did not trust her medical provider. AR 538. Mr. Persell prescribed Sertraline.
13
     AR 539.
14

15          On May 6, 2015, Plaintiff requested a neck brace. AR 540. Mr. Persel noted that a recent

16   MRI indicated disc herniations at C5-C6 and C6-C7. AR 540.
17          From June 17 through July 7, 2015, Plaintiff received physical therapy. AR 451-71. At
18
     intake, Plaintiff reported moderate pain that increased while she was performing self-care and
19
     prevented her from working. AR 469. She could not lift heavy weights from the floor, but could
20
     lift them if they were conveniently positioned. AR 469. Because of her severe pain, Plaintiff
21

22   could “hardly read at all” and had frequent moderate headaches, difficulty concentrating and

23   greatly disturbed sleep (defined as three to five hours sleepless). AR 469. Nonetheless, Plaintiff

24   could drive her car as long as she wanted with moderate pain in her neck, and was able to engage
25   in a few of her usual recreational activities. AR 469. On July 7, 2015, Kylee J. Roberge, P.T.,
26
     D.P.T., discharged Plaintiff to her physician and reported no progress in therapy. AR 455. Dr.
27
     ///
28
                                                       7
 1   Roberge opined that Plaintiff had fair rehabilitation potential due to chronic pain and low pain
 2   tolerance. AR 455.
 3
            On June 20, 2015, Meredith Casares, L.C.S.W., diagnosed major depressive disorder. AR
 4
     546. On September 11, 2015, Plaintiff reported experiencing unspecified “life-challenging” side
 5
     effects of her anti-depressive medication which caused Mr. Persel to reduce the dosage by one-
 6

 7   half. AR 558, 559. Nonetheless, Plaintiff reported that she was experiencing more good days

 8   than bad and had done some housework and quilting. AR 559.

 9          Plaintiff received pain management treatment at LAGS Spine and Sports Care from
10
     January through May 2016. AR 338-67. At the initial examination, Plaintiff complained of 6/10
11
     pain. AR 364. Neurological testing yielded mixed results, including abnormal sensation in some
12
     dermatomes and limitation of some ranges of cervical and shoulder motion. AR 364-65. A
13
     screening questionnaire administered on February 22, 2016, indicated severe depression. AR
14

15   358. Medication reduced Plaintiff’s pain to 5/10. AR 358. Plaintiff received bilateral medial

16   branch block injections and a steroid injection in the left knee. AR 346, 348, 350, 366.
17   Prescriptions included Norco, diclofenac sodium and cyclobenzaprine. AR 339.
18
                    C.     Medical Opinions
19
                           1.      Agency Physicians
20
            Agency physician I. Ocrant, M.D., noted that Plaintiff had significant (severe)
21
     degenerative disc disease of the cervical spine and took significant pain medication. AR 82, 83.
22
     The doctor opined that Plaintiff had the residual functional capacity for light work with
23
     restrictions on overhead reaching. AR 82, 84-85. Postural activities were unlimited except she
24
     could only occasionally climb ladders, ropes and scaffolds. AR 85. Neck mobility was limited.
25
     AR 85. On reconsideration, internist M. Ormsby, M.D., agreed with Dr. Ocrant’s opinion. AR
26
     94. Dr. Ormsby added environmental limitations to avoid concentrated exposure to extreme cold,
27
     concentrated vibration and hazards such as machinery and heights. AR 97.
28
                                                       8
 1          Anna M. Franco, Psy.D., opined that Plaintiff had no medically determined mental

 2   impairment. AR 83. On reconsideration, E. Murillo, M.D., agreed. AR 94-95.

 3          IV.     Standard of Review

 4          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

 5   Commissioner denying a claimant disability benefits. “This court may set aside the

 6   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

 7   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

 8   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

 9   within the record that could lead a reasonable mind to accept a conclusion regarding disability

10   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

11   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

12   omitted). When performing this analysis, the court must “consider the entire record as a whole

13   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

14   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

15   omitted).

16          If the evidence reasonably could support two conclusions, the court “may not substitute its

17   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

18   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

19   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

20   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d
21   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

22          V.      The Disability Standard

23                  To qualify for benefits under the Social Security Act, a plaintiff must
                    establish that he or she is unable to engage in substantial gainful
24                  activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a continuous
25                  period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                    An individual shall be considered to have a disability only if . . . his
26                  physical or mental impairment or impairments are of such severity
                    that he is not only unable to do his previous work, but cannot,
27                  considering his age, education, and work experience, engage in any
                    other kind of substantial gainful work which exists in the national
28                  economy, regardless of whether such work exists in the immediate
                                                       9
 1                   area in which he lives, or whether a specific job vacancy exists for
                     him, or whether he would be hired if he applied for work.
 2
                     42 U.S.C. §1382c(a)(3)(B).
 3
              To achieve uniformity in the decision-making process, the Commissioner has established
 4
     a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§
 5
     416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding
 6
     that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.
 7
              Specifically, the ALJ is required to determine: (1) whether a claimant engaged in
 8
     substantial gainful activity during the period of alleged disability, (2) whether the claimant had
 9
     medically determinable “severe impairments,” (3) whether these impairments meet or are
10
     medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,
11
     Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to
12
     perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs
13
     existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).
14
              VI.    Summary of the ALJ’s Decision
15
              The ALJ found that Plaintiff had not engaged in substantial gainful activity since the
16
     application date of May 12, 2014. AR 17. Her severe impairments included exogenic obesity,
17
     congenital spinal defect with scoliosis and degenerative disc disease of the lumbar spine, arthritis
18
     of the cervical spine, depression and anxiety, degenerative changes of the bilateral hip, myalgia,
19
     reflux esophagitis in remission, osteoarthritis of the bilateral knees, idiopathic scoliosis and
20
     kyphoscoliosis, marijuana, polysubstance and alcohol abuse, a major depressive affective
21
     disorder—recurrent and severe versus major depressive disorder—recurrent and moderate. AR
22
     17. None of the severe impairments met or medically equaled one of the listed impairments in 20
23
     C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d); 404.1525; 404.1526). AR
24
     18-19.
25
              The ALJ concluded that Plaintiff had the residual functional capacity to perform a wide
26
     range of light work as defined in 20 C.F.R. § 416.967(b). AR 19. Plaintiff could lift and carry
27
     twenty pounds occasionally and ten pounds frequently; could stand, walk and sit six hours in an
28
                                                        10
 1   eight-hour workday; but could not climb ladders, ropes or scaffolds. AR 19. Plaintiff could

 2   frequently perform all other postural activities including climbing ramps and stairs, stooping,

 3   crouching, crawling and kneeling. AR 19. She must avoid concentrated exposure to temperature

 4   extremes, vibration and dampness. AR 19. She can reach overhead and pull and push with her

 5   bilateral upper extremities no more than frequently. AR 19.

 6          Plaintiff was able to perform her past relevant work as a manager trainee. AR 21-22.

 7   Accordingly, the ALJ found that Plaintiff was not disabled from May 12, 2014, through

 8   November 1, 2016 (the date of the hearing decision). AR 22.

 9          VII.    Analysis of Plaintiff’s Severe Mental Impairments

10          Plaintiff contends that the ALJ erred in identifying Plaintiff’s severe mental impairments

11   at step two, but failing to consider those impairments in the residual functional capacity analysis.

12   The Commissioner responds that the ALJ properly addressed Plaintiff’s mental impairments at

13   step two. The Court agrees with the Commissioner that the ALJ’s addressing Plaintiff’s mental

14   impairments at step two did not constitute reversible error.

15                  A.      The ALJ’s Analysis

16          As summarized above, the ALJ found that Plaintiff had a medically severe combination of

17   multiple impairments: exogenic obesity, congenital spinal defect with scoliosis and degenerative

18   disc disease of the lumbar spine, arthritis of the cervical spine, depression and anxiety,

19   degenerative changes of the bilateral hip, myalgia, reflux esophagitis in remission, osteoarthritis

20   of the bilateral knees, idiopathic scoliosis and kyphoscoliosis, marijuana, polysubstance and
21   alcohol abuse, a major depressive affective disorder—recurrent and severe versus major

22   depressive disorder—recurrent and moderate. AR 17. The ALJ emphasized that a determination

23   of disability required the Commissioner to “consider the combined effect of all of the individual’s

24   impairments without regard to whether any such impairment, if considered separately, would be

25   of such severity.” AR 17 (citing 42 U.S.C. § 423(d)(2)(B)). In this case, Plaintiff’s many

26   physical and mental impairments were “severe in combination” because they collectively were
27   more than slight abnormalities and caused more than minimal limitations in Plaintiff’s ability to

28   perform basic work activities. AR 17. However, not all of Plaintiff’s impairments were severe if
                                                  11
 1   considered separately. AR 17. In particular, Plaintiff’s medically determinable mental

 2   impairments did not cause more than minimal limitation of Plaintiff’s ability to perform basic

 3   mental work activities. AR 18.

 4          The ALJ found that Plaintiff’s mental impairments caused no more than mild restriction of

 5   her activities of daily living, maintaining social functioning and maintaining concentration,

 6   persistence or pace. AR 18. She had no episodes of decompensation. AR 18. The ALJ gave

 7   little weight to the medical treatment records relating to Plaintiff’s depression, anxiety and

 8   substance use, noting that Plaintiff was noncompliant with medication prescribed for her

 9   depression. AR 18. In addition, Plaintiff could care for her pets, perform her own personal care,

10   prepare simple meals, do housework, drive, shop, handle her own finances and socialize with

11   others. AR 18. Despite her reports of defensiveness, anger and difficulty following instructions,

12   Plaintiff paid attention and responded appropriately during the hearing. AR 18. Her mental

13   health records indicated few functional restrictions, if any. AR 18.

14          In analyzing Plaintiff’s residual functional capacity, the ALJ noted that Plaintiff stopped

15   taking anti-depressive medication after experiencing a physical side effect (swollen knees). AR

16   20. He gave some weight to the third-party report that Plaintiff was depressed and in pain, and

17   had difficulty paying attention and following written and spoken instructions. AR 21. He gave

18   little weight to the agency psychological consultants’ opinions that Plaintiff had no medically

19   determinable mental impairment. AR 21.

20                          B.      Standard of Review
21          “In assessing RFC, the adjudicator must consider limitations and restrictions imposed by

22   all of an individual’s impairments, even those that are not ‘severe.’” Buck v. Berryhill, 869 F.3d

23   1040, 1049 (9th Cir. 2017) (quoting Titles II & XVI: Assessing Residual Functional Capacity in

24   Initial Claims, SSR 96-8p) (internal quotations omitted). As a result, a claimant’s residual

25   functional capacity should be the same whether or not certain impairments are considered severe.

26   Buck, 869 F.3d at 1049. In this case, Plaintiff contends that the ALJ’s failure to consider
27   Plaintiff’s mental impairments in the residual functional capacity analysis violated the agency’s

28   ///
                                                       12
 1   own requirement that the ALJ’s residual functional capacity analysis must include consideration of

 2   all of a claimant’s limitations including those determined to be non-severe.

 3           Plaintiff’s contention relies on Hutton v. Astrue, 491 Fed. Appx. 850, 850-51 (9th Cir.

 4   2012). Hutton is an unpublished decision that is not binding on this Court. See generally

 5   Fed.R.App.P. 32.1.

 6           In Hutton, the ALJ determined at step two of the disability analysis that the claimant’s

 7   mental impairment (PTSD) caused mild limitations in one of the functional areas. 491 Fed.Appx.

 8   at 850. At step four, however, the ALJ completely excluded the claimant’s mental impairment

 9   from consideration. Id. at 851. The Ninth Circuit reversed holding that although the ALJ could

10   give little weight to the claimant’s testimony, the ALJ could not disregard his own finding of a

11   mild mental impairment. Id. at 850-51.

12           The above-captioned case is factually distinguishable from Plaintiff’s case. First, at step

13   two, the ALJ emphasized that although Plaintiff’s mental impairments contributed to a finding

14   that her multiple impairments were collectively severe, they were not severe impairments

15   individually. He found that any limitation resulting from Plaintiff’s mental impairments alone

16   was at most mild. He gave little weight to the treatment records, finding that Plaintiff did not take

17   prescribed anti-depressive medication. In addition, Plaintiff maintained activities of daily living

18   that were inconsistent with a conclusion that her mental impairments severely impacted her

19   functional abilities.

20           The ALJ did not err in addressing Plaintiff’s mental impairments in great detail at step two
21   and briefly at step four. Although an ALJ must discuss and evaluate evidence leading to his

22   conclusion, he is not required to do so under any particular heading in his written decision.

23   Kennedy v. Colvin, 738 F.3d 1172, 1178 (9th Cir. 2013) (quoting Lewis v. Apfel, 236 F.3d 503,

24   513 (9th Cir. 2001). An ALJ’s discussion of the relevant medical evidence elsewhere in his

25   decision should be considered in conjunction with a separate but related discussion of residual

26   functional capacity at step four. Evenhus v. Astrue, 815 F.Supp.2d 1154, 1160 (D. Ore. 2011).
27   Any such separate discussion constitutes sufficient consideration. Id. “[A]s long as the ALJ

28   ‘actually reviews the record and specifies reasons supported by substantial evidence supported by
                                                      13
 1   substantial evidence for not including the non-severe impairment [in the RFC determination], the

 2   ALJ has not committed legal error.’” Lindsay v. Berryhill, 2018 WL 3487167 at *6 (C.D. Cal.

 3   July 18, 2018) (No. SACV 17-01545-AFM) (quoting Medlock v. Colvin, 2016 WL 6137399 at *5

 4   (C.D. Cal. Oct. 20, 2016) (No. CV 15-9609-KK)).

 5          District courts in this circuit have generally declined to find reversible error when an ALJ

 6   found the claimant’s mental impairments to be non-severe at step two and considered related,

 7   additional evidence of the claimant’s mental impairments at step four. See, e.g., Thompson v.

 8   Saul, 2019 WL 3302471 at * 7 (E.D. Cal. July 23, 2019) (No. 1:18-cv-00137-BAM); George A.

 9   v. Berryhill, 2019 WL 1875523 at *4 (C.D. Cal. April 24, 2019) (No. 5:18-cv-00405-AFM);

10   Jones v. Berryhill, 2018 WL 3956479 at *3 (C.D. Cal. Aug. 15, 2018) (No. EDCV 17-1138-AS);

11   McIntosh v. Berryhill, 2018 WL 3218105 at *4 (C.D. Cal. June 29, 2018) (No. EDCV 17-1654

12   AGR). In this case, the Court agrees that having set forth his reasons for finding Plaintiff’s

13   mental impairments non-severe, the ALJ adequately considered Plaintiff’s mental impairments in

14   formulating her residual functional capacity.

15          VIII. Credibility of Plaintiff’s Pain Testimony

16          Plaintiff contends that the ALJ erred in failing to articulate his analysis and rejection of

17   Plaintiff’s testimony of excess pain. The Commissioner disagrees contending that in rejecting

18   Plaintiff’s testimony of disabling pain and mental disfunction, the ALJ appropriately considered

19   the record as a whole. Having reviewed the record as a whole, the Court agrees that Plaintiff’s

20   account of disabling pain was inconsistent with the objective evidence of her symptoms and
21   treatment.

22          An ALJ is responsible for determining credibility, resolving conflicts in medical

23   testimony and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

24   His or her findings of fact must be supported by “clear and convincing evidence.” Burrell v.

25   Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

26          To determine whether the ALJ’s findings are supported by sufficient evidence a court
27   must consider the record as a whole, weighing both the evidence that supports the ALJ’s

28   determination and the evidence against it. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.
                                                    14
 1   1989). “[A] federal court’s review of Social Security determinations is quite limited.” Brown-

 2   Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). “For highly fact-intensive individualized

 3   determinations like a claimant’s entitlement to disability benefits, Congress places a premium

 4   upon agency expertise, and, for the sake of uniformity, it is usually better to minimize the

 5   opportunity for reviewing courts to substitute their discretion for that of the agency.” Id. (quoting

 6   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014), quoting Consolo v.

 7   Fed. Mar. Comm’n, 383 U.S. 607, 621 (1966)) (internal quotation marks omitted). Federal courts

 8   should generally “’leave it to the ALJ to determine credibility, resolve conflicts in the testimony,

 9   and resolve ambiguities in the record.’” Brown-Hunter, 806 F.3d at 492 (quoting Treichler, 775

10   F.3d at 1098).

11          A claimant’s statement of pain or other symptoms is not conclusive evidence of a physical

12   or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p. “An ALJ

13   cannot be required to believe every allegation of [disability], or else disability benefits would be

14   available for the asking, a result plainly contrary to the [Social Security Act].” Fair v. Bowen,

15   885 F.2d 597, 603 (9th Cir. 1989).

16          An ALJ performs a two-step analysis to determine whether a claimant’s testimony

17   regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014

18   (9th Cir. 2014); Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); S.S.R 16-3p at 3. First, the

19   claimant must produce objective medical evidence of an impairment that could reasonably be

20   expected to produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at 1014;
21   Smolen, 80 F.3d at 1281-1282. In this case, the first step is satisfied by the ALJ’s finding that

22   Plaintiff’s “medically determinable impairments could reasonably be expected to produce the

23   alleged symptoms.” AR 20. The ALJ did not find Plaintiff to be malingering.

24          If the claimant satisfies the first step and there is no evidence of malingering, the ALJ

25   must “evaluate the intensity and persistence of [the claimant’s] symptoms to determine the extent

26   to which the symptoms limit an individual’s ability to perform work-related activities.” S.S.R.
27   16-3p at 2. “[S]ome individuals may experience symptoms differently and may be limited by

28   symptoms to a greater or lesser extent than other individuals with the same medical impairments,
                                                      15
 1   the same objective medical evidence and the same non-medical evidence.” S.S.R. 16-3p at 5. In

 2   reaching a conclusion, the ALJ must examine the record as a whole, including objective medical

 3   evidence, the claimant’s representations of the intensity, persistence and limiting effects of her

 4   symptoms, statements and other information from medical providers and other third parties and

 5   any other relevant evidence included in the individual’s administrative record. S.S.R. 16-3p at 5.

 6   “The determination or decision must contain specific reasons for the weight given to the

 7   individual’s symptoms, be consistent with and supported by the evidence, and be clearly

 8   articulated so the individual and any subsequent reviewer can assess how the adjudicator

 9   evaluated the individual’s symptoms.” SSR 16-3p at *10.

10          Because a “claimant’s subjective statements may tell of greater limitations than can

11   medical evidence alone,” an “ALJ may not reject the claimant’s statements regarding her

12   limitations merely because they are not supported by objective evidence.” Tonapetyan v. Halter,

13   242 F.3d 1144, 1147-48 (2001) (quoting Fair, 885 F.2d at 602 (9th Cir. 1989)). See also Bunnell

14   v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991) (holding that when there is evidence of an

15   underlying medical impairment, the ALJ may not discredit the claimant’s testimony regarding the

16   severity of his symptoms solely because they are unsupported by medical evidence). “Congress

17   clearly meant that so long as the pain is associated with a clinically demonstrated impairment,

18   credible pain testimony should contribute to a determination of disability.” Id. (internal quotation

19   marks and citations omitted).

20          However, the law does not require an ALJ simply to ignore inconsistencies between
21   objective medical evidence and a claimant’s testimony. “While subjective pain testimony cannot

22   be rejected on the sole ground that it is not fully corroborated by objective medical evidence, the

23   medical evidence is still a relevant factor in determining the severity of claimant’s pain and its

24   disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20

25   C.F.R. § 404.1529(c)(2)). As part of his or her analysis of the record as a whole, an ALJ properly

26   considers whether the objective medical evidence supports or is consistent with a claimant’s pain
27   testimony. Id.; 20 C.F.R. §§ 404.1529(c)(4), 416.1529(c)(4) (symptoms are determined to

28   diminish residual functional capacity only to the extent that the alleged functional limitations and
                                                       16
 1   restrictions “can reasonably be accepted as consistent with the objective medical evidence and

 2   other evidence”).

 3          The ALJ did so here, finding that Plaintiff’s “statements concerning the intensity,

 4   persistence and limiting effects of these symptoms are not entirely consistent with medical

 5   evidence and other evidence in the record for the reasons explained in this decision.” AR 20.

 6           “If the ALJ finds that the claimant's testimony as to the severity of her pain and

 7   impairments is unreliable, the ALJ must make a credibility determination with findings

 8   sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily discredit

 9   claimant's testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002). “[A] reviewing

10   court should not be forced to speculate as to the grounds for an adjudicator’s rejection of a

11   claimant’s allegations of disabling pain.” Bunnell, 947 F.2d at 346. On the other hand, if the

12   ALJ’s credibility finding is supported by substantial evidence in the record, courts “may not

13   engage in second-guessing.” Thomas, 278 F.3d at 959. As long as the agency decision clearly

14   expresses the basis for the agency’s decision, a federal court will not reverse simply because the

15   agency decision is explained with “less than ideal clarity.” Brown-Hunter, 806 F.3d at 492;

16   Treichler, 775 F.3d at 1099.

17          After indicating his conclusion that Plaintiff’s testimony was not fully consistent with

18   other evidence in the record, the ALJ reviewed in detail the medical evidence of Plaintiff’s severe

19   physical impairments:

20                  The treatment record indicates complaints of pain mostly in the
                    cervical spine, but also in the knees, hips, and upper extremities.
21                  Examinations have indicated some tenderness, limitation in range of
                    motion of the neck, weakness in the upper extremities, and muscle
22                  spasms, but also normal sensation, reflexes, and muscle tone. The
                    claimant participated in physical therapy in 2014 and 2015 without
23                  much improvement. The claimant’s Body Mass Index indicates
                    obesity. She reported using a stationary bicycle for exercise. The
24                  claimant recently underwent medial branch blocks in the cervical
                    spine, and she has used Norco, NSAIDs, and muscle relaxers, as well
25                  as chiropractic care to help her symptoms.
26                  A CT of the cervical spine in March 2014 indicated minimal left
                    sided neural foraminal narrowing at multiple levels secondary to
27                  hypertrophic changes, straightened lordosis, and C6-7 level
                    degenerative disc space narrowing and spurring. X-rays of the pelvis
28                  and hips in July 2014 indicated mild degenerative changes with no
                                                     17
 1                  acute fracture, dislocation, or unusual hip effusion, and
                    radiodensities of the pelvis consistent with phleboliths. X-rays of the
 2                  left knee in September 2014 indicated minimal joint fluid and
                    posterior superior patellar spurring. X-rays of the left knee in
 3                  January 2015 indicated some early degenerative change with early
                    osteophyte formation and the appearance of joint space narrowing
 4                  medially, joint effusion, and some early degenerative change
                    involving the patella that appeared slightly superiorly located,
 5                  suggesting a component of patella a[lt]a. X-rays of the cervical spine
                    in February 2015 indicated some degenerative spurring at C5-C7
 6                  with some disc space narrowing, reverse lordosis suggesting muscle
                    spasm, intact odontoid, no compression deformity or listhesis, and an
 7                  [o]void soft tissue density in the posterior aspect of the neck of
                    uncertain etiology.
 8
                    The claimant takes cyclobenzaprine, hydrocodone, sertraline and
 9                  Aleve.

10                  AR 20-21 (citations to administrative record omitted).

11          “[O]bjective medical evidence is a useful indicator to help make reasonable conclusions

12   about the intensity and persistence of symptoms, including the effects those symptoms may have

13   on the ability to perform work-related activities.” S.S.R. 16-3p at 6. Because objective medical

14   evidence may reveal the intensity, persistence and limiting effects of a claimant’s symptoms, an

15   ALJ must consider whether the symptoms reported by a claimant are consistent with medical

16   signs and laboratory findings of record. Id. For example, “reduced joint motion, muscle spasm,

17   sensory deficit, and motor disruption illustrate findings that may result from, or be associated

18   with, pain.” Id. Conversely, records indicating that a claimant has no muscle wasting bely a

19   claimant’s representation that he or she has been unable to walk no more than a few steps per day.

20   Id.

21          As the ALJ found in this case, Plaintiff’s claims of disabling pain were inconsistent with

22   medical records showing mild and minimal joint degeneration and conservative treatment. The

23   ALJ’s determination was further supported by Plaintiff’s failure to comply with medical

24   treatment and recommendations and evidence of her ability to provide her own personal care and

25   engage in a wide range of activities.

26          As is always the case in an appeal of the Commissioner’s denial of disability benefits,

27   Plaintiff would construe the evidence differently than the ALJ. Nonetheless, the hearing decision

28   ///
                                                       18
 1   sets forth sufficient evidence in the record to support the ALJ’s determination that Plaintiff’s

 2   representations to the agency were not fully credible. The Court will not second guess the ALJ’s

 3   assessment of Plaintiff’s credibility.

 4          IX.     Impact of Plaintiff’s Drug and Alcohol Abuse

 5          Plaintiff also contends that the ALJ erred in failing to follow the procedure set forth in

 6   S.S.R. 13-2p for evaluation of a claimant who abuses drugs and alcohol. The Commissioner

 7   explains that the ALJ was only required to analyze the contributory effect of Plaintiff’s drug and

 8   alcohol abuse if he found that Plaintiff was disabled. Since the ALJ found that Plaintiff’s

 9   collective severe impairments did not result in her being disabled, he was not required to

10   determine the extent to which Plaintiff’s drug and alcohol abuse contributed to her disability. The

11   Commissioner’s explanation is correct.

12          The Social Security Act does not consider a claimant to be disabled if his or her

13   alcoholism or drug addiction would be a material contributing factor to the Commissioner’s

14   determination that the claimant is disabled. 42 U.S.C. §§ 423(d)(2)(C), 1382c(a)(3)(J).

15   Accordingly, if the Commissioner determines that a claimant who abuses drugs or alcohol is

16   disabled after considering all of the claimant’s medically determinable impairments, the

17   Commissioner must then determine whether the claimant’s substance abuse is a material factor in

18   the disability determination by determining whether the claimant would be disables if he or she

19   stopped abusing drugs or alcohol. 20 C.F.R. §§ 404.1503, 416.913. The applicable policy and

20   procedure are detailed in S.S.R. 13-2p.
21          In this case, the ALJ concluded that Plaintiff was not disabled. Accordingly, he was not

22   required to consider the effect of Plaintiff’s drug and alcohol abuse.

23          X.      Conclusion and Order

24          Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not

25   disabled is supported by substantial evidence in the record as a whole and based on proper legal

26   standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of
27   ///

28   ///
                                                       19
 1   ///

 2   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of

 3   Defendant Andrew Saul, Commissioner of Social Security, and against Plaintiff Mary Annette

 4   Denney.

 5
     IT IS SO ORDERED.
 6

 7         Dated:   August 28, 2019                          /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     20
